DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 1/28/2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 2018/0324903) modified by Mark (US 2014/0328964).
Regarding claim 1, Zeng meets the claimed, a method for creating a solidified material using a machine tool, (Zeng [0014] teaches a method of 3D printing materials, [0003] teaches 3D printing is used to build many solid parts) comprising: moving a feedstock into a first conductor, wherein the first conductor surrounds the feedstock, supplying a current to an induction coil to generate  a magnetic field; (Zeng [0016] describes an electromagnetic induction coil powered by a powder supply) changing the magnetic field to induce eddy currents in the first conductor (Zeng [0016] teaches the frequency inverting power supply generates eddy currents in the electromagnetic coil) and using the eddy currents to cause the feedstock to transition from a solid state to a uniform malleable state (Zeng [0016] teaches that the metal feedstock inside the crucible can be melted from the electromagnetic eddy currents.)
Zeng does not meet the claimed feedstock having a granular form, feedstock around a second conductor situated in the first conductor, wherein the second conductor is surrounded by the feedstock; changing magnetic field to induce eddy currents in the second conductor, or regardless of the feedstock's electrical conductivity
Analogous in the field of 3D printing, Mark meets the claimed, feedstock around a second conductor situated in the first conductor (Mark [0189] describes a core that is surrounded by another material inside an induction heater) wherein the second conductor is surrounded by the feedstock; (Mark [0189] describes a core that is surrounded by another material) or, changing magnetic field to induce eddy currents in the second conductor, (Mark [0189] describes inductive heating at the correct frequency to heat the core) regardless of the feedstock's electrical conductivity (Mark [0136] describes polymers used in the feedstock can be non-conductive materials such as ABS while Zeng [0016] discloses a metal conductive material.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of Zeng with the second conductor of Mark in order to heat the second conductor and melt the polymer feedstock material see Mark [0189].  It would have been further obvious to combine the method of Zeng with the conductive or non-conductive polymers Zeng and Mark in order to select materials that have the desired qualities, see Mark [0135] and [0136].
No single embodiment of Mark meets the claimed, feedstock having a granular form, however, Mark [0134] describes a feedstock that comprises a solid core comingled with polymer particles (granular form.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art to combine the feedstock of modified Zeng with the granular feedstock described in Mark in order to form a suitable feedstock material, see Mark [0134]. 
Regarding claim 2, Mark further meets the claimed, the method according to claim 1, wherein the feedstock is a non-conductive material (Mark [0136] describes non-conductive materials, such as ABS, being used as the polymer feedstock.) 
Regarding claim 3, Zeng meets the claimed, the method according to claim 1, wherein the feedstock is a conductive material (Zeng [0016] describes the feedstock is a metal material.) 
, the method according to claim 1, wherein the first conductor comprises a crucible of the machine tool (Zeng [0023] describes a coil around a crucible.) 
Regarding claim 5, Mark further meets the claimed, the method according to claim], wherein the second conductor comprises an induction support core (Mark [0189] teaches a core.)
Regarding claim 8, Zeng [0003] teaches 3D printing can be used to form solid components but does not meet the claimed, the method according to claim I ,further comprising allowing the feedstock in the uniform malleable state to cool into a solidified material as the feedstock is being disposed on a substrate. 
Mark meets the claimed, the method according to claim 1, further comprising allowing the feedstock in the uniform malleable state to cool into a solidified material as the feedstock is being disposed on a substrate (Mark [0165] teaches that material being extruded from the machine can be deposited and cooled.)
It would have been obvious for a person of ordinary skill in the art to combine the method of Zeng with the cooling step of Mark in order to form multiple layers of deposited material see Mark [0165].
Regarding claim 9, Zeng meets the claimed to pass through an orifice of the first conductor along with the feedstock in the uniform malleable state (Zeng [0023] teaches that the feedstock is inside of the crucible and passed through to be ejected out of a nozzle, in order for the feedstock to be passed through the crucible, it is inherent that an orifice exists inside the crucible) but Zeng does not meet the claimed, the method according to claim 1, further comprising using rollers to controllably feed the second conductor into the first conductor and force the second conductor. 
Analogous in the field of 3D printing, Mark meets the claimed, the method according to claim 1, further comprising using rollers (Mark [0175] teaches the material is fed via rollers) to controllably feed the second conductor into the first conductor and force the second conductor (Mark [0142] teaches material, including the core, is fed into a conduit nozzle.) 
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present invention. See MPEP §2143. 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of Zeng with the rollers feeding the core taught by Mark in order to continuously feed material into the system, see Mark [0175].
Regarding claim 10, modified Zeng meets the claimed, the method according to claim 9, wherein the second conductor passes through the orifice (Zeng [0023] teaches feedstock moving inside the crucible) at a rate equal to a rate of the feedstock (Mark [0189] teaches the polymer surrounds the core when inside which would make the rate equal.)
Regarding claim 19, Zeng meets the claimed, a method for creating a solidified material using a machine tool, (Zeng [0014] teaches a method of 3D printing materials, [0003] teaches 3D printing is used to build many solid parts) comprising: moving a feedstock into a conductive crucible (Zeng [0016] describes feeding the feedstock and [0023] describes a coil around a crucible)  wherein the conductive crucible surrounds the feedstock, (Zeng [0016] teaches that the metal feedstock is inside the crucible) supplying a current to an induction coil to generate a magnetic field; (Zeng [0016] describes an electromagnetic induction coil powered by a power supply) changing the magnetic field to induce eddy currents in the conductive crucible (Zeng [0016] teaches the frequency inverting power supply generates eddy currents in the electromagnetic coil); and using the eddy currents to cause the feedstock to transition from a solid state to a uniform malleable state (Zeng [0016] teaches that the metal feedstock inside the crucible can be melted from the electromagnetic eddy currents.) 
Zeng does not meet the claimed, feedstock having a granular form, moving feedstock around an induction support core situated in the conductive crucible, and wherein the induction support core is surrounded by the feedstock; generate current in the induction support core, regardless of the feedstock's electrical conductivity.
Analogous in the field of 3D printing, Mark meets the claimed, around an induction support core situated in the conductive crucible, (Mark [0189] describes a core that is surrounded by another material inside an inductive heating element) and wherein the induction support core is surrounded by the feedstock; (Mark [0189] describes a core that is surrounded by another (feedstock) material) and generate current in the induction support core, regardless of the feedstock's electrical conductivity (Mark [0136] describes polymers used in the feedstock can be non-conductive materials such as ABS while Zeng [0016] discloses a metal conductive material.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the method of Zeng with the second conductor of Mark in order to heat the second conductor and melt the polymer feedstock material see Mark [0189].  It would have been further obvious to combine the method of Zeng with the conductive or non-conductive polymers Zeng and Mark in order to select materials that have the desired qualities, see Mark [0135] and [0136].

feedstock having a granular form, however, Mark [0134] describes a feedstock that comprises a solid core comingled with polymer particles (granular form.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art to combine the feedstock of modified Zeng with the granular feedstock described in Mark in order to form a suitable feedstock material, see Mark [0134]. 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over modified Zeng as applied to claim 1 above, and further in view of Sachs (US 2019/0030602).
Regarding claim 6, modified Mark does not meet the claimed, the method according to claim 1, further comprising: measuring a pre-process temperature of the feedstock and a post-process temperature of the feedstock. 
Analogous in the field of 3D printing, Sachs meets the claimed, the method according to claim 1, further comprising: measuring a pre-process temperature of the feedstock and a post-process temperature of the feedstock (Sachs [0006] teaches monitoring an inlet (pre) and outlet (post) temperature on a 3D printing apparatus.) 
It would have been obvious to a person of ordinary skill in the art to combine the method of modified Zeng with the temperature measurements of Sachs in order to control the thermal power and subsequently the temperature output, see Sachs [0006]. 
Regarding claim 7, modified Zeng meets the claimed, the method according to claim 6, further comprising selectively adjusting the current supplied to the induction coil (Zeng [0025] teaches the output of the power supply can be adjusted to control the temperature of the feedstock) based on the pre-process temperature and the post-process temperature (Sachs [0006] teaches measurement of the pre and post (inlet/outlet) processing temperatures.)
Response to Arguments
In response to the amendments filed 1/28/2021, the rejection under 35 USC 112(b) to claim 10 is withdrawn.
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues that Zeng and Mark do not teach a granular feedstock and cannot meet the limitations of amended claim 1. Examiner notes that Zeng discusses a powder feedstock in the background of the invention, see [0009] or [0011], Examiner agrees that Zeng does not specifically disclose that the metal feedstock used in the embodiments is powder. Zeng also does not teach a core. Examiner disagrees, however, that Mark does not teach the use of a granular feedstock. Mark [0134], [0252], and [0277] all describe 3D printing processes which use powder or particles surrounding a core as the feedstock. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744